By the Cohbt.
Davies, Ch. J.
[After stating the facts.]— The only question presented on this appeal for consideration is, whether this finding of law [that the discharge was not a defense] was correct.
1. The defendant made no proof of the statutes of Great Britain, and the court had not, therefore, any evidence of the effect or force of the certificate produced.
The counsel for the appellant is mistaken in supposing that under the authority of Cutler v. Wright, 22 N. Y 472, that omission could be supplied, on the argument in this court, by reading the same here. That case only went to the extent of holding that, as the Revised Statutes of this State (1 B. S. p. 165, § 17), provide that the statutes of every other State of this Union are required to be deposited in the State library, it was competent, under the direction contained in section 426 of the Code, to read therefrom, on the argument in this court, any statute so deposited, published by the authority of any *336State. It did not hold that the statutes of any foreign governments could thus he read, without any. proof of their authenticity.
2. The case, Matter of Coates,* adopted and approved in the Matter of Bonaffe, 23 N. Y. 169, only held that, where the debtors and creditors were all subjects of Great Britain and the debt was of English origin and the creditors had received their dividend under the English bankruptcy act, under such circumstances the debt was extinguished. But these circumstances did not obtain in the present case. It affirmatively appeared that the plaintiffs were not subjects of Great Britain, and were not domiciled in England; and it did not appear that they had ever voluntarily become parties to the proceedings in bankruptcy in England, or that they had received any dividend under the English bankruptcy act.
Under these circumstances, the learned first judge of the New York common pleas was correct in holding that a discharge of the defendant under the English bankrupt laws did not release the defendant from his liability on the drafts in question, in an. action thereon in the courts of this State.
The judgment appealed from should be affirmed, with costs.
All the judges concurred.
Judgment affirmed, with costs.

 Deported at p. 231 of this volume.